Exhibit 10.2.1.2














AMENDMENT
TO THE CONSOLIDATED EDISON
COMPANY OF NEW YORK, INC.
SUPPLEMENTAL RETIREMENT INCOME PLAN


As Amended and Restated Effective January 1, 2009



























































--------------------------------------------------------------------------------

Exhibit 10.2.1.2




Pursuant to resolutions adopted by the Board of Directors of Consolidated Edison
Company of New York, Inc. (“CECONY”), the Board of Directors of Consolidated
Edison, Inc. (“CEI”), the Board of Directors of Orange and Rockland Utilities,
Inc. (“O&R”) and the Board of Directors of Con Edison Transmission, Inc.(“CET”),
at a meeting duly held on November 17, 2016, the undersigned hereby approves the
following amendments to the Consolidated Edison Company of New York, Inc.
Supplemental Retirement Income Plan, (the “Plan”) effective January 1, 2017.


1.
The “Purpose” section of the Plan is amended by adding to the following to the
end thereof:



“Effective on and after January 1, 2017, participation in the Plan is frozen.
Participation is limited solely to Eligible Employees who are Participants on or
before December 31, 2016.”


2.
Section 1.29 “Eligible Employee” is amended by adding the following to the end
thereof:



“Notwithstanding the foregoing, any officer or employee hired by the Company or
a Participating Company on or after January 1, 2017, shall not qualify as an
Eligible Employee and shall not participate in the Plan.”


3.
A new Section 1.44 “Pension Choice” is added as follows:



“Pension Choice” shall have the meaning set forth in the Retirement Plan.”




4.
Section 2.01 is amended by adding the following to the end thereof:



“Effective June 1, 2017, a Cash Balance Formula Participant who makes a Pension
Choice under the Retirement Plan to transfer, on a prospective basis, to
coverage under the Defined Contribution Pension Formula in the Thrift Savings
Plan shall, effective as of the date of the transfer, cease to accrue additional
compensation credits under this Plan.”


5.
Section 2.06 is amended by adding the following to the end thereof:



Beginning on or after January 1, 2017, each Eligible Employee who is reemployed
by the Company or an Affiliated Company after a Separation from Service, and who
began to receive, or received some or all of her or his Benefit, including his
or her Retirement Allowance payable under the Retirement Plan, will not be
eligible to participate in this Plan.




Except as hereby amended, all of the terms and conditions set forth in the Plan
shall remain in full force and effect.



















--------------------------------------------------------------------------------

Exhibit 10.2.1.2




IN WITNESS WHEREOF, the undersigned has executed this instrument this 2nd day of
May 2017.


 
CONSOLIDATED EDISON COMPANY OF NEW YORK, INC.




/s/ Susan Carson
Director of Compensation





